Exhibit 10.1

SIXTH AMENDMENT

THIS SIXTH AMENDMENT (this “Amendment”) is made as of the 1st day of March, 2012
by and between KVH Industries, Inc., a Delaware corporation with its principal
place of business located at 50 Enterprise Center, Middletown, Rhode Island (the
“Borrower”), and Bank of America, N.A. (successor-by-merger with Fleet National
Bank and assignee of Banc of America Leasing & Capital, LLC [itself a
successor-by-merger with Fleet Capital Corporation]), a national banking
association with a place of business located at 111 Westminster Street,
Providence, Rhode Island (the “Lender”).

PURPOSE:

On July 17, 2003, the Borrower, Fleet Capital Corporation
(predecessor-in-interest to Banc of America Leasing & Capital, LLC) and Fleet
National Bank (predecessor-in-interest to the Lender, as issuing lender and cash
management bank) entered into, among other things, that certain Amended and
Restated Credit and Security Agreement (as amended to date, the “Credit
Agreement”) providing for a $15,000,000 line of credit (the “Line”) to the
Borrower.

As further evidence of the Line, the Borrower executed and delivered to Fleet
Capital Corporation that certain Revolving Credit Note dated July 17, 2003 in
the amount of $15,000,000 (as amended to date, the “Note”).

Banc of America Leasing & Capital, LLC assigned all of its rights in and to the
Credit Agreement and the Note, together with any and all other documents
executed and/or prepared in connection therewith (collectively, the “Loan
Documents”), to the Lender pursuant to that certain Assignment and Assumption
and Amendment and Note Modification Agreement dated as of July 17, 2006, by and
among the Borrower, Bank of America Leasing & Capital, LLC and the Lender. On
December 28, 2006, the parties hereto entered into that certain Second Amendment
and Note Modification Agreement, on August 20, 2007, the parties hereto entered
into that certain Third Amendment and Note Modification Agreement, on
December 31, 2008, the parties hereto entered into that certain Fourth Amendment
and Note Modification Agreement and on June 9, 2011, the parties hereto entered
into that certain Fifth Amendment and Note Modification Agreement (the “Fifth
Amendment”).

The Lender and the Borrower are desirous of making certain modifications to the
Credit Agreement.

NOW, THEREFORE, in consideration of the terms and conditions herein contained
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows (capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement):



--------------------------------------------------------------------------------

1. The introductory paragraph of Section 2.1(g) of the Credit Agreement is
hereby amended to read as follows:

(g) Term Loan(s) Conversion. Subject to the terms hereof and so long as no
Default or Event of Default has occurred which is continuing, the Lender agrees
to make one or more term loans (or other appropriate term loan structures as
mutually agreed to by Borrower and Lender) and, upon sufficient prior written
notice to the Lender to enable the Lender to determine that all conditions
precedent have been satisfied, the Borrower may convert all or any portion of a
Revolving Loan into such term loan(s), on any Business Day occurring on or
before September 30, 2012 (which, in the case of a conversion of a Revolving
Loan bearing interest at the LIBOR Rate into a term loan, shall be the last day
of the LIBOR Interest Period applicable to such Revolving Loan), provided that:

2. Except as modified hereby, the Borrower hereby affirms and restates all of
the covenants and agreements made and set forth in the Loan Documents and any
and all other documents executed in connection therewith.

3. All references to the Credit Agreement appearing in the Note, the Loan
Documents and any and all other documents executed in connection therewith shall
be deemed to mean the Credit Agreement as amended hereby.

4. Borrower represents and warrants to Lender that: (a) Borrower has the full
power and authority to execute, deliver and perform its respective obligations
under, the Credit Agreement, as amended by this Amendment, (b) the execution and
delivery of this Amendment have been duly authorized by all necessary action of
the Board of Directors of Borrower; (c) the representations and warranties
contained or referred to in the Credit Agreement are true and accurate in all
material respects as of the date of this Amendment (except to the extent that
such representations and warranties expressly relate to an earlier date or have
been publicly disclosed in a prior filing with the Securities and Exchange
Commission); and (d) no Event of Default has occurred and is continuing or will
result after giving effect to this Amendment and the transactions contemplated
by this Amendment and the Credit Agreement.

5. This Amendment shall take effect upon the receipt by the Lender of (a) this
Amendment duly executed by the Borrower and Lender; (b) payment to the Lender of
the $12,500 balance of the amendment fee set forth in the Fifth Amendment upon
the first to occur of the extension of the term loan(s) described in
Section 2.1(g) of the Credit Agreement or September 30, 2012; and (c) payment of
all reasonable costs and expenses (including, without limitation, the reasonable
costs and expenses of Lender’s counsel) incurred by Lender in connection with
this Amendment.

6. Any provision of this Amendment which is prohibited or unenforceable under
any jurisdiction shall, as to such jurisdiction, be ineffective, to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

-2-



--------------------------------------------------------------------------------

7. This Amendment is intended by the parties hereto as a final expression of
this Amendment and is also intended as a complete and exclusive statement of the
terms hereof. No course of dealing, course of performance or trade usage, and no
patrol or evidence of any nature shall be used to supplement or modify any terms
hereof.

8. This Amendment has been negotiated, executed, and delivered in, and shall be
deemed to have been made in the State of Rhode Island, and the validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder shall be determined under, governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Rhode Island.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first above written.

 

WITNESS:     KVH Industries, Inc.

Eileen Pribula

    By:  

Patrick J. Spratt

   

Name:

Title:

 

Patrick J. Spratt

Chief Financial Officer and Accounting Officer

    Bank of America, N.A.     By:  

Donald C. McQueen

   

Name:

Title:

 

Donald C. McQueen

Senior Vice President

[Signature Page to KVH Sixth Amendment]